                      Case 2:19-cv-00299-SPL Document 9 Filed 01/18/19 Page 1 of 2
                                  SUPPLEMENTAL CIVIL COVER SHEET
                         FOR CASES REMOVED FROM ANOTHER JURISDICTION

                              This form must be attached to the Civil Cover Sheet at the time
                                the case is filed in the United States District Clerk's Office

                                              Additional sheets may be used as necessary.


1.       Style of the Case:
         Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
         Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
         attorney(s) of record for each party named and include their bar number, firm name, correct mailing
         address, and phone number (including area code).

         Party                                               Party Type             Attorney(s)
        Republic Services Procurement, Inc.                 Plaintiff               Douglas C. Northup, Bar No. 013987
                                                                                    Emily Ward, Bar No. 029963
                                                                                    Fennemore Craig, P.C.
                                                                                    2394 E. Camelback Road, Suite 600
                                                                                    Phoenix, AZ 85016-3429
                                                                                    (602) 916-5000



        PeopleReady, Inc.                                   Defendant               Rhianna S. Hughes, Bar No. 032955
                                                                                    Matthew L. Durham, Bar No. 032754
                                                                                    Sarah J. Odia, Pro Hac Vice Forthcoming
                                                                                    2375 E. Camelback Road, 6th Floor
                                                                                    Phoenix, AZ 85016
                                                                                    (602) 344-9549




2.       Jury Demand:
         Was a Jury Demand made in another jurisdiction?                      Yes             No
         If "Yes," by which party and on what date?



3.       Answer:
         Was an Answer made in another jurisdiction?                    Yes              No
         If "Yes," by which party and on what date?




Supp CV Cover Sheet (rev 8/20/2015)
                   Case 2:19-cv-00299-SPL Document 9 Filed 01/18/19 Page 2 of 2
4.       Served Parties:
         The following parties have been served at the time this case was removed:

         Party                                          Date Served                Method of Service
        Plaintiff Republic Services Procurement, Inc.   1/17/2019                 Personal Service




5.       Unserved Parties:
         The following parties have not been served at the time this case was removed:

         Party                                                      Reason Not Served




6.       Nonsuited, Dismissed or Terminated Parties:
         Please indicate changes from the style of the papers from another jurisdiction and the reason for the
         change:

         Party                                                      Reason for Change




7.       Claims of the Parties:
         The filing party submits the following summary of the remaining claims of each party in this litigation:

         Party                                                      Claims
        Plaintiff Republic Services Procurement, Inc.               Breach of the duty to defend. Breach of express contractual indemnity.
                                                                    Declaratory Relief.




Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.


Supp CV Cover Sheet (rev 8/20/2015)
